DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 12/07/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 18198623.3 filed on 10/04/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2019 and 10/19/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 1, 13 and 15, the claims recite “detect a first motion signal of the object under examination […] detect a second motion signal of the object under examination […] the second motion being of a second part of the object under examination the second part of the object under examination being different than the first part of the object under examination, wherein the first part of the object under examination is not moving but the second part of the object under examination is 
In regard to claim 10, the claim recites “wherein the first motion signal and the second motion signal are detected, such that one motion signal of the first motion signal and the second motion signal comprises the actual motion and the wrongly detected motion, and the other motion signal of the first motion signal and the second motion signal comprises the actual motion or the wrongly detected motion”. However, claim 1 has been amended to read that the first motion is the actual motion and the second motion is the wrongly detected motion. Therefore, the antecedence is unclear and the claim may be improperly dependent. When stated in this way it is unclear whether the applicant intends for there to be multiple “first” and “second” motions and whether these multiple motions from the first and second parts that are encompassed by the breadth of claim 10. Thus, the examiner recommends 
In regard to claim 11, the claim recites the limitation “compensating rigid head movements”, however it is unclear if the applicant intends for the rigid head movement to correspond to the “the first motion” of claim 1 or if this motion is in addition to the first motion of the first part. The examiner recommends clarifying what the first motion corresponds to within the context of the method.
In regard to claims 2-11, which depend either directly or indirectly on claim 1, these claims do not cure the deficiencies of the independent claim. Therefore, these claims are also rejected under 35 U.S.C. 112(b).
In regard to claim 14, which depends on claim 13, this claim does not cure the deficiencies of the independent claim. Therefore, this claim is also rejected under 35 U.S.C. 112(b).
For the sake of applying prior art to the claims, the examiner is interpreting wrongly detected motion to correspond to motion that results from patient breathing or inadvertent movement of the nose. Also, the actual motion is being interpreted to cover rigid movement of the head.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the Such claim limitation(s) is/are: the motion correction module in claims 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, the motion correction module is described in the specification in [0032] and [0047]. Specifically, the specification states “The memory includes the program code to be executed by the processing unit 20 or by a motion correction module 100 that is configured to correct the motion induced artifacts in the generated MR image. The motion correction module 100 is configured, for example, to differentiate between an actual motion of the object under examination, the person 12, and the wrongly detected motion that is a motion of the part of the examined object that is however, not the part that is mainly displayed in the generated MR images and from which the MR signals are detected” [0032] and “FIG. 4 shows a schematic architectural view of one embodiment of the motion correction module 100 shown in FIG. 1.[…] the motion correction module 100 includes an interface or input/output 110 […] The entity also includes a processing unit 120 […] The processing unit may include one or more processors used to carry out instructions stored on a memory 130. […] The memory 130 may include a read-only memory, a random access memory, mass storage, a hard disk or, the like” [0047]. Thus, since the motion correction module includes an input/output 110, a processing unit (i.e. one or more processors) and a memory 130 (i.e. the listed memory storage devices) there is sufficient structure for the motion correction module. Thus claims 13 and 14 are not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable by Zeller US 20160081588 A1 “Zeller” and further in view of Ernst et al. US 20170032538 A1 “Ernst”.
In regard to claims 1 and 15, Zeller teaches “A method for detecting a wrongly detected motion of an object under examination during a magnetic resonance (MR) imaging procedure at which MR signals from a first part of the object under examination are detected in order to generate MR images of the first part, the method comprising” (Claim 1) (“FIG. 2 is a flowchart of an inventive method” [0041] and “In a first method step 201, a method for correcting respiratory influences on recordings of an examination object by operation of the magnetic resonance device 101 is started” [0042]. Therefore, in order for the method to complete the step of correcting respiratory influences on recordings of an examination object being examined by a magnetic resonance device 101, under broadest reasonable interpretation, the method had to have detected a wrongly detected motion of an object under examination during a magnetic resonance imaging procedure.
In regard to MR signals from a first part of the object under examination being detected in order to generate MR images of the first part, Zeller discloses “In another embodiment, determining of the first function in at least one reliability range of the correlation signal is done by a dynamic adjustment of fit parameters. A dynamic adjustment means an adjustment after each individual measurement. Increasing the accuracy of the fit parameters increases the accuracy of the method and therefore also the corresponding image quality of the reconstructed magnetic resonance image” [0027] and “The apparatus also has an image reconstruction computer configured to reconstruct images from MR data that are subject to respiratory influences, acquired from the examination object by the scanner, with the reconstructed images being corrected based on the determined fit function” [0032]. Thus, in order for fit parameters to by applied to the reconstructed magnetic resonance image to improve its image quality, under broadest reasonable interpretation, the method had to have detected MR signals from a first part of an object under examination and utilized the detected MR signals to generate MR images of the first part.); 
“In a non-transitory computer-readable storage medium that stores instructions executable by one or more processors to detect a wrongly detected motion of an object under examination during a magnetic resonance (MR) imaging procedure at which MR signals from a first part of the object under examination are detected to generate MR images of the first part, the instructions comprising:” (Claim 15) (“The present invention also encompasses a non-transitory, computer-readable data storage medium that can be loaded in a memory of a programmable controller of a computer of a magnetic resonance apparatus. The storage medium is encoded with programming instruction that cause all or various previously described embodiments of the inventive method to be implemented when the programming instructions are executed in the controller or control computer of the magnetic resonance apparatus” [0033]. Therefore, since the non-transitory computer-readable data storage medium includes programming instructions that cause all of various previously described embodiments to be implemented, the non-transitory computer-readable medium is capable of storing instructions executable by one or more processors to detect a wrongly detected motion of an object under examination during a magnetic resonance (MR) imaging procedure.);
“A motion correction module configured to correct a wrongly detected motion of an object under examination during a magnetic resonance (MR) imaging procedure at which MR signals from a first part of the object under examination are detected to generate MR images of the first part, the motion correction module comprising: a memory and at least one processor, the memory storing instructions executable by the at least one processor to:” (Claim 13) (“A magnetic resonance apparatus comprising: a magnetic resonance scanner […] a control computer configured to operate the magnetic resonance scanner to acquire an internal respiratory signal from the subject; a processor being configured to determine a correlation signal that represents a relationship between said external respiratory signal and said internal respiratory signal […] said processor being configured to reconstruct magnetic resonance images of the subject from said magnetic resonance data, and to correct magnetic resonance images that are subject to respiratory influences […]” [Claim 9]. Therefore, since the magnetic resonance apparatus includes a control computer (i.e. a programmable controller) to operate the magnetic resonance scanner and a processor that can determine a correlation signal and correct magnetic 
Furthermore, in regard to the motion correction module comprising a memory, Zeller discloses “The present invention also encompasses a non-transitory, computer-readable data storage medium that can be loaded in a memory of a programmable controller of a computer of a magnetic resonance apparatus. The storage medium is encoded with programming instruction that cause all or various previously described embodiments of the inventive method to be implemented when the programming instructions are executed in the controller or control computer of the magnetic resonance apparatus” [0033]. Therefore, the programmable controller (i.e. control computer) of the magnetic resonance apparatus (i.e. the motion correction module) includes a memory.
In regard to MR signals from a first part of the object under examination being detected in order to generate MR images of the first part, Zeller discloses “In another embodiment, determining of the first function in at least one reliability range of the correlation signal is done by a dynamic adjustment of fit parameters. A dynamic adjustment means an adjustment after each individual measurement. Increasing the accuracy of the fit parameters increases the accuracy of the method and therefore also the corresponding image quality of the reconstructed magnetic resonance image” [0027] and “The apparatus also has an image reconstruction computer configured to reconstruct images from MR data that are subject to respiratory influences, acquired from the examination object by the scanner, with the reconstructed images being corrected based on the determined fit function” [0032]. Thus, in order for fit parameters to by applied to the reconstructed magnetic resonance image to improve its image quality, under broadest reasonable interpretation, the method had to have detected MR signals from a first part of an object under examination and utilized the detected MR signals to generate MR images of the first part.);  
detect(ing) a first motion signal of the object under examination during MR signals detection, wherein the first motion signal is independent of a position from which the MR signals are originating in the object under examination” (Claims 1, 13 and 15) (“In method step 202, an external respiratory signal is determined. An external respiratory signal here refers to a respiratory signal which is recorded, for example, by a pneumatic cuff, in other words by a separate device. A determination refers to either the direct measurement of said external respiratory signal […]” [0043]. Respiration causes motion within the examination object. In this case, since the method involves detecting an external respiratory signals with a separate device and step 202 is performed after the “operation of the magnetic resonance device 101 is started” [0042], under broadest reasonable interpretation, the external respiratory signal constitutes a first motion signal of the object under examination which is detected during MR signal detection. Furthermore, since the external respiratory signal is recorded by a separate device, under broadest reasonable interpretation, the external respiratory signal (i.e. the first motion signal) is independent of a position from which the MR signals are originating in the object under examination.); 
“detect(ing) a second motion signal of the object under examination during MR signal detection, wherein the second motion signal is independent of a position from which the MR signals are originating in the object under examination” (Claims 1, 13 and 15) (“In method step 203, an internal respiratory signal is determined. An internal respiratory signal refers to a respiratory signal that is recorded by MR signals, known as navigators, in other words directly with the use of the magnetic resonance device 101. A determination refers to either the direct measurement of the internal respiratory signal […]” [0044]. Thus, since the method involves detecting an internal respiratory signal from navigators and step 203 is performed after the “operation of the magnetic resonance device 101 is started” [0042], under broadest reasonable interpretation, the internal respiratory signal constitutes a second motion signal of the object under examination that is detected during MR signal detection and the internal respiratory signal 
“correlate(ing) the first motion signal and the second motion signal […]” (Claims 1, 13 and 15) (“In a method step 204, a correlation signal is determined. A correlation signal also generally refers to a signal that relates the external respiration signal to the internal respiratory signal. The correlation signal is generally a function of the slice measured using the magnetic resonance device. The correlation signal is determined after the external respiratory signal and the internal respiratory signal have been measured” [0045]. As established previously, the external respiratory signal constitutes a first motion signal and the internal respiratory signal constitutes a second motion signal. Thus, the method involves correlating the first motion signal and the second motion signal.).
Zeller does not teach “such that a first motion of the first part of the object under examination is separated during MR signal detection from a second motion, the second motion being of a second part of the object under examination, the second part of the object under examination being different than the first part of the object under examination, wherein the first part of the object under examination is not moving but the second part of the object under examination is moving, wherein the first motion is an actual motion of the first part of the object under examination, wherein the second motion is the wrongly detected motion, and wherein a presence of the actual motion and the wrongly detected motion is different in the first motion signal and the second motion signal” (Claims 1, 13 and 15) or “carrying out a motion compensation on the generated MR images in which substantially only the actual motion and not the wrongly detected motion of the object under examination is corrected in the detected MR signals” (Claims 1, 13 and 15).
Ernst teaches “such that a first motion of the first part of the object under examination is separated during MR signal detection from a second motion, the second motion being of a second part of the object under examination, the second part of the object under examination being different than the first part of the object under examination, wherein the first part of the object under examination is not moving but the second part of the object under examination is moving, wherein the first motion is an actual motion of the first part of the object under examination, wherein the second motion is the wrongly detected motion, and wherein a presence of the actual motion and the wrongly detected motion is different in the first motion signal and the second motion signal” (“As depicted in FIG. 2, one or more markers 202 can be placed on the face or head of a patient or subject 112. […] In certain embodiments, one or more markers 202 can be placed on other portions of the subject as well. For example, one or more markers 202 can be placed on one or more sides of the subject’s nose, nose bridge, cheek, cheekbone, eyes, eyelids, neck, chest, stomach, and/or any other portion of the body” [0039] and “However, while such markers 202 can help the motion correction or detection system detect motion of the subject and correct for any unwanted movement by the subject, one or more of such markers 202 can also move unexpectedly and/or separately from a rigid body movement. For example, when one or more markers 202 are placed on the face of a subject or patient, any twitch on the skin of the patient, for example, if the patient sneezes, squints, frowns or makes any other facial expression, such markers 202 can move. However, if taking an MRI scan of a subject’s brain, such false movements along the skin or surface of the patient only without any or substantial movement of the head or brain of the subject, ideally should not have any impact on the resulting scanned image. However if all such false movements or motions along the skin of a patient are accounted for by the motion correction system, the resulting scanned image may in fact be even more blurry compared to when no such motion correction was applied, because the brain or head of the subject did not actually move” [0040]. The markers 202, in this case, can be used to detect false movement (i.e. second motion) that arises as a result of movement of the second part (i.e. the subject’s nose, nose bridge, cheek, eyes, eyelids etc.) of the object under examination, the second part of the object under examination being different than the first part (i.e. the 
Additionally, in regard to a first motion of the first motion of the first part of the object under examination being separated during MR signal detection from a second motion, Ernst discloses “In some embodiments, the system or one or more false motion discriminators thereof can be configured to determine the likelihood of a false motion being present based on the velocity of movement or motion of one or more markers of trackers. For example, when a subject twitches or sneezes of the like movement of the marker can be substantially faster than when there is rigid body movement or physiological movement” [0048] and “A neural network can be trained to classify motion into rigid-body motion and skin-movement based on data collected from one or more volunteers or sample subjects who can perform both rigid and skin movement […] In certain embodiments, the system can be binary, for example 0 can correspond to rigid-body motion and 1 can correspond to skin-movement” [0061]. The rigid body movement (i.e. true movement), in this case constitutes a first motion of the first part (i.e. the head) of the object. In this case, since the system can include one or more false motion discriminators and a neural network can be trained to classify motion into rigid-body motion (i.e. corresponding to first/actual motion) and skin-movement (i.e. corresponding to second/wrongly detected motion), under broadest reasonable interpretation, a first motion of the first part (i.e. the rigid-body/head) of the object under examination can be separated during MR signal detection from the second motion (i.e. the skin-movement) in which the first part under examination is not moving (i.e. the head is not moving) but a second part different from the first part of the object under examination is moving (i.e. a false movement is detected by the marker 202 attached to the subject’s skin) and the presence of the actual motion and the wrongly detected motion is different in the first motion signal and the second motion signal.); and 
carrying out a motion compensation on the generated MR images in which substantially only the actual motion and not the wrongly detected motion of the object under examination is corrected in the detected MR signals” (“However, in some instances, marker movement may not reflect true movement of the subject. For example, a marker may slip or a marker may move due to skin movement rather than rigid body movement. As such, it can be advantageous to detect such false movements in correcting motion of a subject for medical imaging and/or therapeutic procedures in order to correct for only true movements of the subject” [0007] and “In some embodiments, the one or more false motion discriminators 304 can be configured to output one or more confidence levels 306 of the detected movement. For example, the system can be configured to output a confidence level that is high when the false motion discriminator determines that the detected movement or motion of the subject is highly likely to be false movement that should not be accounted for by the motion correction system” [0044]. Thus, since the system can determine whether the detected movement is highly likely to be a false movement and therefore, not account for it when performing motion correction (i.e. motion compensation) and the false movements can be detected so that correction can be performed only for true movements (i.e. actual motion), under broadest reasonable interpretation, the method can carry out motion compensation on the generated MR images in which substantially only the actual motion and not the wrongly detected motion of the object under examination is corrected in the detected MR signals.).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method, the motion correction module and the non-transitory computer-readable storage medium of Zeller so as to include correlating the first and second motion signals such that the actual motion of the object under examination is separated from the wrongly detected motion of the object under examination and the motion compensation is carried out so that substantially only the actual motion is corrected in the detected MR signals as disclosed in Ernst in order 
In regard to claims 2 and 14, due to their dependence on claims 1 and 15, respectively, these claims inherit the references disclosed therein. That being said, this claim only requires the primary reference of Zeller. Likewise, Zeller teaches “wherein the detected first motion signal and the detected second motion signal are independent of an acquisition of the MR signals used to generate the MR images” (“An external respiratory signal as used herein is a respiratory signal that is recorded extracorporeally, for example (but not exclusively) by a pneumatic cuff, a field camera, measurement of an RF surface reflection or a radar system, in other words by an apparatus that does not serve primarily to create a magnetic resonance image” [0017]. As established previously, the external respiratory signal constitutes a first motion signal that is detected. In this case, since the apparatus used to record the external respiratory signal is an apparatus that does not serve primarily to create a magnetic resonance image, the external respiratory signal (i.e. the first motion signal) is independent of an acquisition of the MR signals used to generate the MR images. Furthermore in regard to the detected second motion signal being independent of an acquisition of the MR signals used to generate the MR images, Zeller discloses “An internal respiratory signal as used herein is a respiratory signal recorded by MR signals, known as navigators, in other words directly with the operation of the magnetic resonance apparatus” [0018] and “A correlation signal as used herein means a signal that relates the external respiratory signal to the internal respiratory signal […] The correlation signal is determined after the external respiratory signal and the internal respiratory signal have been measured” [0019]. As stated previously, the internal 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Zeller. Likewise, Zeller teaches “wherein the first motion signal and the second motion signal are signals detected from two different sensors configured to detect different signals of the object under examination” (“The patient’s breathing can be detected using external sensors e.g. a pneumatic cuff, or using MR signals, known as navigators. A navigator is generally a short sequence in which MR signals are acquired, for example from the diaphragm or another signal source in the examination object, the movement of which is correlated with the patient’s breathing” [0007]. The pneumatic cuff (i.e. external sensor), in this case, is used to measure the external respiratory signal (i.e. the first motion signal) [0017]. Since the navigator uses MR signals to detect patient’s breathing and internal respiratory signals are recorded using MR signals, under broadest reasonable interpretation, the navigators constitute sensors that detect the second motion signal (i.e. the internal respiratory signal) [0018]. Thus, since the external respiratory signal (i.e. first motion signal) can be detected with an external sensor and the internal respiratory signal (i.e. the second motion signal) can be detected with a navigator, under broadest reasonable interpretation the first motion signal and the second motion signal can be detected from two different sensors configured to detect different signals of the object under investigation.).
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Zeller. Likewise, Zeller teaches “wherein detecting the first motion signal or detecting the second motion signal comprises acquiring picture data of the object under examination with a camera” (“An external 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Zeller. Likewise, Zeller teaches “wherein detecting the first motion signal or detecting the second motion signal comprises acquiring sensor data from a sensor configured to detect a respiratory motion of the object under examination” (“The patient’s breathing can be detected using external sensors e.g. a pneumatic cuff, or using MR signals, known as navigators. A navigator is generally a short sequence in which MR signals are acquired, for example from the diaphragm or another signal source in the examination object, the movement of which is correlated with the patient’s breathing” [0007]. The act of breathing inherently causes respiratory motion. Therefore the external sensors, like a pneumatic cuff can be used to detect a patient’s breathing (i.e. respiratory motion). Additionally, Zeller discloses “An external respiratory signal as used herein is a respiratory signal that is recorded extracorporeally, for example (but not exclusively, by a pneumatic cuff, a field camera, measurement of an RF surface reflection or a radar system, in other words by an apparatus that does not serve primarily to create a magnetic resonance image” [0017]. As established previously, the external respiratory signal constitutes a first motion signal. Thus, since the external respiratory signal can be recorded by a pneumatic cuff (i.e. external sensor), under broadest 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zeller teaches “wherein the first motion signal and the second motion signal are detected” (“In method step 202, an external respiratory signal is determined. An external respiratory signal here refers to a respiratory signal which is recorded, for example, by a pneumatic cuff, in other words by a separate device. A determination refers to either the direct measurement of said external respiratory signal […]” [0043]. Respiration causes motion within the examination object. In this case, since the method involves detecting an external respiratory signals with a separate device and step 202 is performed after the “operation of the magnetic resonance device 101 is started” [0042], under broadest reasonable interpretation, the external respiratory signal constitutes a first motion signal of the object under examination which is detected during MR signal detection. Furthermore, since the external respiratory signal is recorded by a separate device, under broadest reasonable interpretation, the external respiratory signal (i.e. the first motion signal) is independent of a position from which the MR signals are originating in the object under examination. Furthermore in regard to the second motion signal being detected, Zeller discloses “In method step 203, an internal respiratory signal is determined. An internal respiratory signal refers to a respiratory signal that is recorded by MR signals, known as navigators, in other words directly with the use of the magnetic resonance device 101. A determination refers to either the direct measurement of the internal respiratory signal […]” [0044]. Thus, since the method involves detecting an internal respiratory signal from navigators and step 203 is performed after the “operation of the magnetic resonance device 101 is started” [0042], under broadest reasonable interpretation, the internal respiratory signal constitutes a second motion signal of the object under examination that is detected during MR signal detection and the internal respiratory signal (i.e. second 
Zeller does not teach “such that one motion of the first motion signal and the second motion signal comprises the actual motion and the wrongly detected motion, and the other motion signal of the first motion signal and the second motion signal comprises the actual motion of the wrongly detected motion”.
Ernst teaches “such that one motion of the first motion signal and the second motion signal comprises the actual motion and the wrongly detected motion, and the other motion signal of the first motion signal and the second motion signal comprises the actual motion or the wrongly detected motion” (“An accurate and reliable method of determining the dynamic position and orientation of a patient’s heat or other body position during MRI scanning of therapeutic procedures is a requirement in any attempt to compensate for subject motion during such procedures. Toward this end, one or more markers may be placed on one or more portions of a subject’s body, which are then detected by one or more motion detectors. […] However, in some instances, marker movement may not reflect true movement of the subject. For example, a marker may slip or a marker may move due to skin movement rather than rigid body movement. As such, it can be advantageous to detect such false movements in correcting motion of a subject for medical imaging and/or therapeutic procedures in order to correct for only true movement of the subject” [0007]. The compensation of the subject motion, therefore, involves the detection of false movements (i.e. wrongly detected motion), such that wrongly detected motion of the markers are not taken into account when performing the correction for only true movement (i.e. actual motion) of the subject. In this case, in order to be able to detect false movements (i.e. wrongly detected motion) and perform motion compensation on only the true movements of the subject, under broadest reasonable interpretation, one motion of the first motion signal and the second motion signal had to have comprised the actual motion and the wrongly detected motion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Zeller so as to include the first and second motion signals such that the actual motion of the object under examination is separated from the wrongly detected motion of the object under examination and the motion compensation is carried out so that substantially only the actual motion is corrected in the detected MR signals as disclosed in Ernst in order to allow motion artifacts caused by head movement to be removed from MR images. The movement of the head introduces motion artifacts into acquired MR images, making these images more difficult to examine and/or diagnose a condition. By allowing the actual motion of the head to be removed, the image quality can be improved. Combining the prior art elements according to known techniques would yield the predictable result of performing motion compensation to remove artifacts caused by head motion.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zeller does not teach “wherein the object under examination is a head, and carrying out the motion compensation comprises compensating rigid head movements occurring during the MR signal detection”.
Ernst teaches “wherein the object under examination is a head, and carrying out the motion compensation comprises compensating rigid head movements occurring during the MR signal detection” (“The motion compensation system 100 illustrated in FIGS. 1A and 1B can comprise a motion tracking system 102, a scanner, a scanner controller 106, one or more detectors 108, and one or more motion tracking markers or targets 110. In some embodiments, one or more markers 110 can be attached and/or otherwise placed on a subject 112. For example, the one or more markers 110 can be placed on the face of a subject 110 for imaging or therapeutic procedures directed to the head or brain of the subject” [0036]. Therefore, since the motion compensation system includes one or more markers 110 that can be placed on the face of a subject for procedures directed to the head of brain of the subject, under broadest reasonable interpretation the object under examination is a head.
In regard to carrying out the motion compensation comprising compensating rigid head movements occurring during the MR signal detection, Ernst discloses “An accurate and reliable method of determining the dynamic position and orientation of a patient’s head or other body portion during MRI scanning or therapeutic procedures is a requirement in any attempt to compensate for subject motion during such procedures. Toward this end, one or more markers may be placed on one or more positions of a subject’s body, which are then detected by one or more motion detectors. […] For example, a marker may slip or a marker may move due to skin movement rather than rigid body movement. As such, it can be advantageous to detect such false movements in correcting motion of a subject for medical imaging and/or therapeutic procedures in order to correct for only true movements of the subject” [0007]. The false movement represents movement of the markers on the skin and true movement represents rigid movement of the patient’s head and/or other body portion. In this case, since the method performs compensation for only true movements (i.e. rigid head motion) of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Zeller so as to include the object under examination being the head and compensating rigid head movements occurring during the MR signal detection as disclosed in Ernst in order to allow motion artifacts caused by head movement to be removed from MR images. The movement of the head introduces motion artifacts into acquired MR images, making these images more difficult to examine and/or diagnose a condition. By allowing the actual motion of the head to be removed, the image quality can be improved. Combining the prior art elements according to known techniques would yield the predictable result of performing motion compensation to remove artifacts caused by head motion.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Zeller does not teach “wherein the wrongly detected motion is due to a respiration induced movement of a part of a nose present in both the first motion signal and the second motion signal, wherein the actual motion is only present in one motion signal of the first motion signal and the second motion signal, and wherein the respiration induced movement is removed, such that the motion compensation is carried out based only on the actual rigid movement of the head”.
wherein the wrongly detected motion is due to a respiration induced movement of a part of a nose present in both the first motion signal and the second motion signal, wherein the actual motion is only present in one motion signal of the first motion signal and the second motion signal, and wherein the respiration induced movement is removed, such that the motion compensation is carried out based only on the actual rigid movement of the head” (“In certain embodiments, one or more markers 202 can be placed on other portions of the subject as well. For example, one or more markers 202 can be placed on one or more sides of the subject’s nose, nose bridge, cheek, cheekbone, eyes, eyelids, neck, chest, stomach, and or any other portion of the body” [0039] and “However, while such markers 202 can help the motion correction or detection system detect motion of the subject and correct for any unwanted movement by the subject, one or more of such markers 202 can also move unexpectedly and/or separately from a rigid body movement. For example, when one or more markers 202 are placed on the face of a subject or patient, any twitches on the skin of the patient, for example, is the patient sneezes, squints, frowns or makes any other facial expression, such markers can move. However, if taking an MRI scan of a subject's brain, such false movements along the skin or surface of the patient only without any or substantial movement of the head or brain of the subject, ideally should not have any impact on the resulting scanned image” [0040]. Therefore, since the markers 202 can be places on the nose or nose bridge and the markers can be subject to false movements (i.e. twitching caused by sneezing, squinting, frowning or any other facial expression) that are separate from rigid body movements, under broadest reasonable interpretation, the wrongly detected motion can be due to a respiration induced movement of a part of a nose present in both the first motion signal and the second motion signal.
In regard to the actual motion being present in one motion signal of the first motion signal and the second motion signal, Ernst discloses “As such, although the markers have moved thereby triggering the motion correction process, it may be advantageous to ignore such movements of the markers. Such 
In regard to the respiration induced movement being removed such that the motion compensation is carried out based only on the actual rigid movement of the head, Ernst discloses “An accurate and reliable method of determining the dynamic position and orientation of a patient’s head or other body portion during MRI scanning or therapeutic procedures is a requirement in any attempt to compensate for subject motion during such procedures. Toward this end, one or more markers may be placed on one or more positions of a subject’s body, which are then detected by one or more motion detectors. […] For example, a marker may slip or a marker may move due to skin movement rather than rigid body movement. As such, it can be advantageous to detect such false movements in correcting motion of a subject for medical imaging and/or therapeutic procedures in order to correct for only true movements of the subject” [0007] and “In other words, in some embodiments, of the systems, methods, and devices described herein can be configured to detect false movements for motion correction during a medical imaging scan and/or therapeutic procedure, and thereby ensure that such false marker movements are not accounted for in the motion correction process” [0032]. Therefore, since the false movements can be detected in correcting motion of a subject for medical imaging and/or therapeutic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Zeller so as to the wrongly detected motion and the actual motion and removing the respiration induced movement such that the motion compensation is carried out based only on the actual rigid movement of the head as disclosed in Ernst in order to allow motion artifacts caused by head movement to be removed from MR images. The movement of the head introduces motion artifacts into acquired MR images, making these images more difficult to examine and/or diagnose a condition. By allowing the actual motion of the head to be removed, the image quality can be improved. Combining the prior art elements according to known techniques would yield the predictable result of performing motion compensation to remove artifacts caused by head motion.
Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable by Zeller US 20160081588 A1 “Zeller” and Ernst et al. US 20170032538 A1 “Ernst” as applied to claims 1-5 and 10-15 above and further in view of Schroter et al. US 20170160367 A1 “Schroter”.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Zeller and Ernst does not teach “wherein detecting the first motion signal or detecting the second motion signal comprises: detecting a pilot tone signal transmitted by a pilot tone transmitter, wherein the pilot tone signal is detected in different coil channels of at least one receiving coil used to detect the MR signals and is within a first frequency range that is detectable by the at least one receiving coil but outside a second frequency range in which the MR signals of the object under examination are present”.
Schroter teaches “wherein detecting the first motion signal or detecting the second motion signal comprises: detecting a pilot tone signal transmitted by a pilot tone transmitter, wherein the pilot tone signal is detected in different coil channels of at least one receiving coil used to detect the MR signals and is within a first frequency range that is detectable by the at least one receiving coil but outside a second frequency range in which the MR signals of the object under examination are present” (“The method of identifying a movement of a patient using a magnetic resonance tomography system is embodied with a transmitter of one or more of the present embodiments. […] In a further act, the transmitter transmits the pilot tone signal. In another act, the magnetic resonance tomography system receives the pilot tone signal” [0013]. Thus, since the transmitter is able to transmit the pilot tone signal and the magnetic resonance tomography system is able to receive the pilot tone, under broadest reasonable interpretation, the magnetic resonance tomography system is capable of detecting a pilot tone signal transmitted by a pilot tone transmitter (i.e. the transmitter).
In regard to the pilot tone signal being detected in different coil channels of at least one receiving coil used to detect the MR signals, Schroter discloses “In one act, a controller of the magnetic resonance tomography system identifies a movement-dependent change in the received pilot tone signal using signal analysis. For example, a movement may occur by identifying a variation in the amplitude of the pilot tone signal, caused by changes to the local coil load or the change in superimpositions or damping due to the movement of the body or organ” [0013]. Thus, the controller is capable of identifying the amplitude of the pilot tone signal caused by changes to the local coil (i.e. the at least one receiving coil) used to detect the MR signals. Furthermore, Schroter discloses “The magnet unit 10 likewise includes a body coil 14 configured to emit a high-frequency signal via a signal line into the examination volume, receive resonance signals emitted by the patient 40, and output the resonance signals via the signal line. The body coil 14 may be replaced by local coils 50 for the transmission of the high-frequency signal and/or the receipt thereof.” [0048]. Therefore, since the body coil 14 and or the local coils 50 can emit and receive a high-frequency signal and the variation in the amplitude of the pilot tone signal can be caused by changes in the local coil may be identified by the controller, under 
In regard to the pilot tone signal being within a first frequency range that is detectable by the at least one receiving coil but outside a second frequency range in which the MR signals of the object under examination are present, Schroter discloses “In one embodiment, the pilot tone signal includes a frequency in a frequency range about the Larmor frequency (e.g. in a range with a variance of less than 10 percent)” [0013] and “The frequency of the local oscillator of the transmitter and the frequency of the pilot tone signal are likewise a multiple of the basic frequency Fg (e.g., m times Fg, where m is likewise a natural number). The frequency of the pilot tone signal and of the local oscillator may also be different by, for example, as specified above, the pilot tone signal being obtained as a harmonic wave of the local oscillator signal. This provides that the transmitter also does not generate any interference signals on system-critical frequencies” [0036]. Thus, since the pilot tone signal is within a frequency range about the Larmor frequency, under broadest reasonable interpretation the pilot tone signal is within a first frequency range that is detectable by the at least one receiving coil. Furthermore, since the frequency of the pilot tone may be obtained as a harmonic wave of the local oscillator signal so the transmitter does not generate any interference signal on system-critical frequencies, under broadest reasonable interpretation, the pilot tone signal can be in a frequency range that is outside a second frequency range in which the MR signals of the object under examination are present.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zeller and Ernst so as to include detecting a pilot tone signal and post-processing the pilot tone signal as disclosed in Schroter in order to identify movement of a patient using a magnetic resonance tomography system [Schroter: Claim 14]. Utilizing a pilot tone transmitter to transmit and receive pilot tone signals is one of a finite number of techniques that can be used to determine the motion of a patient undergoing an MR scan. By utilizing the pilot tone 
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Zeller teaches “correlating the first motion signal with the second motion signal” (“In a method step 204, a correlation signal is determined. A correlation signal also generally refers to a signal that relates the external respiration signal to the internal respiratory signal. The correlation signal is generally a function of the slice measured using the magnetic resonance device. The correlation signal is determined after the external respiratory signal and the internal respiratory signal have been measured” [0045]. As established previously, the external respiratory signal constitutes a first motion signal and the internal respiratory signal constitutes a second motion signal. Thus, the method involved correlating the first motion signal and the second motion signal.).
The combination of Zeller and Ernst does not teach that the correlating of the first motion signal and the second motion signal comprises “detecting whether changes in the pilot tone signal are detected in the different channels of the at least one receiving coil, and wherein the actual motion is detected in either the first motion signal or the second motion signal when the changes in the pilot tone signal are detected in all sections of the at least one receiving coil”.
Schroter teaches “detecting whether changes in the pilot tone signal are detected in the different channels of the at least one receiving coil, and wherein the actual motion is detected in either the first motion signal or the second motion signal when the changes in the pilot tone signal are detected in all sections of the at least one receiving coil” (“In one act, a controller of the magnetic resonance tomography system identifies a movement-dependent change in the received pilot tone signal using signal analysis. For example, a movement may occur by identifying a variation in the amplitude of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zeller and Ernst so as to include detecting a pilot tone signal and post-processing the pilot tone signal as disclosed in Schroter in order to identify movement of a patient using a magnetic resonance tomography system [Schroter Claim 14]. Utilizing a pilot tone transmitter to transmit and receive pilot tone signals is one of a finite number of techniques that can be used to determine the motion of a patient undergoing an MR scan. By utilizing the pilot tone transmitter of Schroter, the motion of the patient can be more easily identified and therefore, wrongly identified motions due to breathing can be filtered out and identified. Combining the prior art elements according to known techniques would yield the predictable result of identifying motion within the patient more easily.
In regard to claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Ernst teaches “wherein the wrongly detected motion is present in the second motion signal but not in the first motion signal” (“In other words, some of the systems, devices, and method described therein involve detecting biomechanically unlikely motions of a marker, which can suggest a high probability that false marker movements are present. Based on such detection, a medical or biomedical imaging device or therapeutic device can be informed of potentially false marker movement conditions, for instance, by not updating positions of my suspending acquisition of imaging data until the false motion condition is no longer present” [0033]. The false movements represent wrongly detected motion. In this case, in order for the method to be able to detect biomechanically unlikely motions of a marker and account for false marker movements, the wrongly detected motion had to have been present in the second motion signal but not in the first motion signal.).
The combination of Zeller and Ernst does not teach “wherein the actual motion is detected in the pilot tone signal as the first motion signal when the same changes of the pilot tone signal are detected in all channels of the at least one receiving coil”.
Schroter teaches “wherein the actual motion is detected in the pilot tone signal as the first motion signal when the same changes of the pilot tone signal are detected in all channels of the at least one receiving coil” (“In one act, a controller of the magnetic resonance tomography system identifies a movement-dependent change in the received pilot tone signal using signal analysis. For example, a movement may occur by identifying a variation in the amplitude of the pilot tone signal, caused by changes to the local coil load or the change in superimpositions or damping due to the movement of the body or organ” [0013] and “In act S40, a controller of the magnetic resonance tomography system analyzes movement-dependent changes in the received pilot tone signal by a signal analysis. For example, a pattern recognition may filter out and identify typical rhythms in breathing and heartbeat from the received pilot tone signal” [0078]. The local coil constitutes a receiving coil that inherently includes receiving channels. Therefore, since the controller can analyze movement-dependent changes in the received pilot tone signal caused by changes to the local coil load (i.e. the at least one receiving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zeller and Ernst so as to include detecting a pilot tone signal and post-processing the pilot tone signal as disclosed in Schroter in order to identify movement of a patient using a magnetic resonance tomography system [Schroter: Claim 14]. Utilizing a pilot tone transmitter to transmit and receive pilot tone signals is one of a finite number of techniques that can be used to determine the motion of a patient undergoing an MR scan. By utilizing the pilot tone transmitter of Schroter, the motion of the patient can be more easily identified and therefore, wrongly identified motions due to breathing can be filtered out and identified. Combining the prior art elements according to known techniques would yield the predictable result of identifying motion within the patient more easily.
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Zeller and Ernst does not teach “wherein the wrongly detected motion is determined based the changes in the pilot tone signal being present in at least one but not in all channels of the at least one receiving coil”.
Schroter teaches “wherein the wrongly detected motion is determined based the changes in the pilot tone signal being present in at least one but not in all channels of the at least one receiving coil” (“In one act, a controller of the magnetic resonance tomography system identifies a movement-dependent change in the received pilot tone signal using signal analysis. For example, a movement may occur by identifying a variation in the amplitude of the pilot tone signal, caused by changes to the local coil load or the change in superimpositions or damping due to the movement of the body or organ” [0013] and “In act S40, a controller of the magnetic resonance tomography system analyzes movement-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zeller and Ernst so as to include detecting a pilot tone signal and post-processing the pilot tone signal as disclosed in Schroter in order to identify movement of a patient using a magnetic resonance tomography system [Schroter: Claim 14]. Utilizing a pilot tone transmitter to transmit and receive pilot tone signals is one of a finite number of techniques that can be used to determine the motion of a patient undergoing an MR scan. By utilizing the pilot tone transmitter of Schroter, the motion of the patient can be more easily identified and therefore, wrongly identified motions due to breathing can be filtered out and identified. Combining the prior art elements according to known techniques would yield the predictable result of identifying motion within the patient more easily.
Response to Arguments
Applicant’s arguments, see Remarks page 11, filed 12/07/2021, with respect to the objections to the drawings, specification and claims have been fully considered and are persuasive. The objections to the drawings, specification and claims in the non-final rejection of 09/07/2021 have been withdrawn. 

Applicant’s arguments, see Remarks page 12, filed 12/07/2021, with respect to the rejection of claims 1, 4, 6 and 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1, 4, 6 and 13 under 35 U.S.C. 112(b) in the non-final rejection of 09/07/2021 have been withdrawn.
Applicant’s arguments, see Remarks page 12-15, filed 12/07/2021, with respect to the rejection of claims 1-5 and 10-15 under 35 U.S.C. 103 have been fully considered however, the examiner does not find them persuasive.
In regard to claim 1, the examiner respectfully asserts that the primary reference of Zeller was incorporated to teach “correlating the first motion with the second motion signal”. Specifically, Zeller discloses “In method step 204, a correlation signal is determined. A correlation signal also generally refers to a signal that relates the external respiratory signal to the internal respiratory signal” [0045] and “Outliers of the external respiratory signal and/or of the internal respiratory signal and/or of the correlation signal can also optionally be resolved at any time” [0055]. As established previously, the external respiratory signal constitutes a first motion signal and the internal respiratory signal constitutes a second motion signal. Thus, the method involves correlating the first motion signal and the second motion signal.
The examiner respectfully asserts that the secondary reference of Ernst was incorporated to disclose “a first motion of the first part of the object under examination is separated during MR signal detection from a second motion”. Specifically, Ernst discloses “A neural network can be trained to classify motion into rigid-body motion and skin-movement based on data collected from one or more 
Furthermore, the examiner respectfully asserts that the secondary reference of Ernst performs the step of “carrying out a motion compensation on the generated MR images in which substantially only the actual motion and not the wrongly detected motion of the object under examination is corrected in the detected MR signals”. Specifically, Ernst discloses “However, in some instances, marker movement may not reflect true movement of the subject. For example, a marker may slip or a marker may move due to skin movement rather than rigid body movement. As such, it can be advantageous to detect such false movements in correcting motion of a subject for medical imaging and/or therapeutic procedures in order to correct for only true movements of the subject” [0007]. Therefore, false movements, such as the slipping of a marker or skin movement, can be detected and motion correction can be performed to correct for only true movements (i.e. actual movements) of the subject. Furthermore, Ernst discloses “In some embodiments, the one or more false motion discriminators 304 can be configured to output one 
In regard to claims 13 and 15, the examiner acknowledges that the applicant has amended the claims, however, since these amendments are identical to that of claim 1, these claims are subject to the same reasoning.
Therefore, the examiner respectfully maintains the rejection of claims 1-5 and 10-15 under 35 U.S.C. 103 for the reasons stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
De Weerdt US 20180210058 A1 “De Weerdt”
Singh Aditya etc., "Optical tracking with two markers for robust prospective motion correction for brain imaging” (2015), Magnetic Resonance Materials in Physics Biology and Medicine, Vol. 28, No. 6, pages 523-534 “Singh”
De Weerdt is pertinent to the applicant’s disclosure because it discloses “FIG. 4 illustrated the motion detection scheme of the invention. Motion is detected by comparing the gradient MR images with each other. This is performed by computing the pairwise cross-correlations of the gradient MR 
Singh is pertinent to the applicant’s disclosure because it discloses “FIG. 9a shows the results with squint detection and reacquisition off. […] In the squint correction is disabled, then false corrections are applied, resulting in artifacts as seen in FIG. 9a […] The average improvement with squint rejection and reacquisition across all scans was 1.5 for rater 1 and 1.6 for rater 2. Importantly, images acquired with squint correction were almost always of better quality, and never worse, that those without correction. The Intra-class Correlation Coefficient (ICC) between the two readers for type “Consistency” (systematic differences between readers are irrelevant) was calculated to be 0.94, indicating excellent agreement between the readers” [Page 531-532: Experiment 4: rigid body motion and skin movement].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793